847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.TUTOR-SALIBA-PERINI, Appellant,v.The UNITED STATES, Appellee.
No. 87-1492.
United States Court of Appeals, Federal Circuit.
April 18, 1988.

Before FRIEDMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
The decision of the Postal Service Board of Contract Appeals (Board), awarding the appellant damages of $323,578.60 for additional costs incurred by its subcontractor resulting from a different site condition and denying the appeal with respect to the remainder of the claim, is affirmed on the basis of the opinion of the Board.